
	
		I
		112th CONGRESS
		2d Session
		H. R. 6537
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 to make improvements to
		  the Generalized System of Preferences, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Generalized System of Preferences
			 Improvement Act.
		2.Designation of
			 beneficiary developing countriesSection 502 of the Trade Act of 1974 (19
			 U.S.C. 2462) is amended—
			(1)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (C)—
					(i)by
			 striking (C) and inserting (C)(i); and
					(ii)by
			 adding at the end the following:
						
							(ii)Such country enters into an agreement to
				afford preferential treatment to the products of a developed country, other
				than the United States, unless the President determines and certifies to
				Congress that it is in the national interests of the United States to designate
				such country as a beneficiary developing country under this
				title.
							;
					(B)by inserting after
			 subparagraph (H) the following:
					
						(I)Such country improperly uses sanitary and
				phytosanitary measures, technical barriers to trade, or other non-tariff trade
				barriers through a sustained or recurring course of action or inaction, in a
				manner negatively affecting trade between the country and the United
				States.
						; and
				
				(C)in the matter
			 following subparagraph (I) (as added by subparagraph (B) of this paragraph), by
			 striking and (H) and inserting (H), and (I); and
				(2)in subsection
			 (c)—
				(A)in paragraph (6),
			 by striking and at the end;
				(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(8)whether or not and the extent to which such
				country, in accordance with its capacity, adopts and follows international
				sanitary or phytosanitary standards and provides scientific justifications for
				deviations from such
				standards.
						.
				3.Review and report
			 to CongressSection 504 of the
			 Trade Act of 1974 (19 U.S.C. 2464) is amended—
			(1)in the section heading, by striking
			 report and inserting
			 reports;
			(2)by striking
			 The President and inserting (a)
			 report on worker rights and
			 child labor.—The President; and
			(3)by adding at the
			 end the following:
				
					(b)Report on market
				access
						(1)In
				generalThe President shall submit an annual report to the
				Congress on the status of market access within each covered beneficiary
				developing country, including findings with respect to whether or not the
				beneficiary country, in accordance with its capacity, has adopted and followed
				international sanitary and phytosanitary standards and provides scientific
				justifications for deviations from such standards. The report shall also
				include findings as to whether or not each covered beneficiary developing
				country has improperly used sanitary and phytosanitary measures, technical
				barriers to trade, and other non-tariff trade barriers.
						(2)Covered
				beneficiary developing countryIn paragraph (1), the term
				covered beneficiary developing country  means a beneficiary
				developing country that is one of the top 20 beneficiary developing countries
				in terms of dollar value of duty-free imports of articles under this title as
				identified on an annual basis by the United States International Trade
				Commission.
						.
			
